MATCH GROUP, LLC

V.

BUMBLE TRADING INC., BUMBLE
HOLDING, LTD., BADOO TRADING
LIMITED, MAGIC LAB CO.,
WORLDWIDE VISION LIMITED,
BADOO LIMITED, BADOO
SOFTWARE LIMITED, and BADOO
TECHNOLOGIES LIMITED,

BUMBLE TRADING INC. and BUMBLE
HOLDING, LTD.,

Vv.

MATCH GROUP, LLC and
IAC/INTERACTIVECORP,

Following the Markman hearing, the following discovery limits will apply to this case.

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

Plaintiff,

No. 6:18-cv-00080-ADA

JURY TRIAL DEMANDED

Defendants.

Cross-Plaintiffs,

CGR UGA GOR UGA UG GOR CGR UG2 GOD UGD UGD UG UG) LOO UGD UG0 UO? UG 60D UO? 6G) 60D 60? 6G) Con 66) 6Gn

Cross-Defendants.

{PROPOSED} DISCOVERY ORDER

]

1. Interrogatories: 35per side |

2. Requests for admission: 50 per side

a

4. Fact Depositions: 90 hours per side (for both party and non-party witnesses combined)

Requests for Production: 110 per side

 

' Unless a discovery request is expressly directed to a single entity, each discovery request will
be requested commonly amongst all entities on that side.
5. Expert Depositions: 7 hours per report?

Electronically Stored Information. As a preliminary matter, the Court will not require general
search and production of email or other electronically stored information (ESI), absent a showing
of good cause. Ifa party believes targeted email/ESI discovery is necessary, it shall propose a
procedure identifying custodians and search terms it believes the opposing party should search.
The opposing party can oppose, or propose an alternate plan. If the parties cannot agree, they
shall contact chambers to schedule a call with the Court to discuss their respective positions.

DISCOVERY DISPUTES

A party may not file a Motion to Compel discovery unless: (1) lead counsel have met and
conferred in good faith to try to resolve the dispute, and (2) the party has contacted the Court
(with opposing counsel) to arrange a telephone conference to summarize the dispute and the
parties respective positions. After hearing from the parties, the Court will determine if further
briefing is required.

GENERAL ISSUES

1. The Court does not have a limit on the number of motions for summary judgment (MSJs);
however, the cumulative page limit for Opening Briefs for all MSJs is 50 pages per side.

2. The Court encourages the submission of briefs longer than 10 pages via audio file so that the
Court can listen to the arguments. The recordings shall be made in a neutral fashion,
citations need not be read as part of the recording, and each such file shall be served on
opposing counsel. Counsel should contact chambers for procedures to submit audio files.

3. The Court will entertain reasonable requests to streamline the case schedule and discovery
and encourages the parties to contact the Court (with opposing counsel) when such
interaction might help streamline the case.

th
SIGNED this = day of September 2019.

Woy i
} <i 4
ch a |
\ _~

AO ohn

f i AR “
a

ALAN D. ALBRIGHT |
UNITED STATES DISTRICT JUDGE

 

* For example, if a single technical expert submits reports on both infringement and invalidity, he
or she may be deposed for up to 14 hours in total.

2
